Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 02/19/21 regarding application 16/475,013, in which claims 1, 7, and 11 were amended and claims 2, 8, and 12 were cancelled. In order to expedite allowance, the examiner has further amended claims 1, 3, 5, 7, and 11. Claims 1, 3-7, 9-11, and 13-16 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Maier, Reg. No. 66,018 on 02/26/21.

The application has been amended as follows:
In the claims:

In claim 1: 
line 14: replace “collecting a depth image after the user moves” with “collecting a depth image in the direction of the user after the user moves”
line 16: replace “image in the user” with “image in the direction of the user”

In claim 3: 
line 6: replace “comprising” with “comprises”

In claim 5: 
line 9: replace “comprising” with “comprises”

In claim 7: 
lines 17-18: replace “collecting a depth image after the user moves” with “collecting a depth image in the direction of the user after the user moves”
line 20: replace “image in the user” with “image in the direction of the user”


In claim 11: 
line 8: replace “instructions is able to implement” with “instructions implement”
line 23: replace “collecting a depth image after the user moves” with “collecting a depth image in the direction of the user after the user moves”
line 25: replace “image in the user” with “image in the direction of the user”


Response to Arguments
The amended title overcomes the objection for not being descriptive, and so it is withdrawn.
Amended independent claims 1, 7, and 11 overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1, 3-7, 9-11, and 13-16 based on Kim and Ge, and so they are withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 7, and 11 is Kim et al. (2014/0362253). Kim discloses a voice enhancement method of a smart device (voice enhancement, [0074], smart phone, [0068]), comprising: monitoring and collecting a voice signal sent by a user in real time (received voice signal, [0069]); determining a direction of the user according to the voice signal (a direction of the object may be detected, [0075]); collecting a depth image in the direction of the user (using a depth camera, [0078-0079]); determining a sound source direction of the user according to the depth image (acquiring a distance using the 3D depth sensor, and measuring the angle based on a depth map, [0021-0022]); and adjusting a beamforming direction of a microphone array on the smart device according to the sound source direction of the user, and performing enhancement processing on the voice signal (perform beamforming by applying correction algorithm for performance enhancement, Fig 2 step 206, [0082]). However, Kim does not disclose the limitations of amended claims 1, 7, or 11.

A combination or modification of Kim and the other prior art of record would not have resulted in the limitations of claims 1, 7, and 11, and therefore claims 1, 7, and 11 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 3-6, 9, 10, and 13-16 are allowable because they further limit allowable parent claims 1, 7, and 11. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                              03/01/21